DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/20/2022.  Since the initial filing, claim 1 has been amended, claim 5 has been cancelled and claims 10-14 have been added.  Thus, claims 1-4 and 6-14 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and there are therefore withdrawn with new objections entered below.
In regards to the previous 103 rejections, applicant’s amendments fail to overcome the prior art and the rejections have been maintain, modified for the amendments, below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 14: insert a coma between “irritation” and “fatigue”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a brain wave measuring device”, “an emotion estimating portion”, a question message outputting portion” and “a setting change portion” in claim 1.  Examiner is interpreting these limitation in light of the specification, respectively, paragraph 28, paragraph 52, paragraph 42 and paragraph 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2018/0133101) in view of Reiner (US 2008/0269652).
In regards to claim 1, Inada discloses a massage machine (massage machine 10, paragraph 42 line 2-3), comprising an emotion sensing portion which, when a massage is being executed, estimates an emotion of a person being treated (artificial intelligence unit 51 can determine feelings of user, paragraph 52 line 19-22), a question message outputting portion (speaker 23, paragraph 43), arranged to vocally output a question message (artificial intelligence unit may ask user a question to determine treatment, paragraph 27 line 1-5, paragraph 61) for asking the person being treated whether or not to perform, on the massage currently being executed, a setting change (artificial intelligence unit may ask user of they wish to change current treatment and affect said change, paragraph 73) that is in accordance with the emotion of the person being treated estimated by the emotion estimating portion (paragraph 54 and 56); and a setting changing portion (artificial intelligence unit controls treatment, paragraph 57), performing the setting change if a reply of the person being treated to the question message is one that accepts the setting change (paragraph 56 and 57).
Inada does not explicitly state that the question message includes a content suggesting the emotion estimated by the emotion estimating portion.  However, Inada teaches that the 
Inada does not teach a brain wave measuring device, arranged to measure brainwaves of a person being treated; wherein the emotion estimating portion estimates based on the brain waves measured by the brain wave measuring device an emotion of the person being treated, wherein the emotion of the person being treated estimated by the emotion estimating portion is selected from a group consisting of pain, discontent, irritation, fatigue and degree of relaxation.
However, Reiner teaches a massage device chair 12 has roller system 16, paragraph 15), with a brain wave measuring device (biofeedback sensor may be EEG 44, paragraph 19), arranged to measure brain waves of a person being treated (paragraph 18 line 13-14 and paragraph 19), wherein the emotion estimating portion estimates based on the brain waves measured by the brain wave measuring device an emotion of the person being treated, wherein the emotion of the person being treated estimated by the emotion estimating portion is selected from a group consisting of pain, discontent, irritation, fatigue and degree of relaxation (EEG used to determine mental state such as sluggishness, depression, irritability, paragraph 6 line 11-13, contentment or satisfaction, paragraph 6 line 17-19, or anxiety, paragraph 6 line 22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada to have a brain wave measuring device, arranged to measure brainwaves of a person being treated; wherein the emotion estimating portion estimates based on the brain waves measured by the brain wave measuring 
In regards to claim 2, Inada in view of Reiner teaches the device of claim 1 and Inada further discloses wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change of a strength of the massage currently being executed (artificial intelligence unit 51 determines suitable treatment based on feelings of user, paragraph 54 line 1-6, treatment intensity may be changed by artificial intelligence unit 51, paragraph 65).
In regards to claim 3, Inada in view of Reiner teaches the device of claim 1 and Inada further discloses wherein a setting change may be a massage time of the massage currently being executed (paragraph 58 line 22-25).
While Inada does not explicitly link the setting change of massage time to the detected emotion, Inada teaches that detected emotion is used by the artificial intelligence unit to determine suitable treatment (paragraph 54 line 1-6) and that treatment time may be adjusted by the artificial intelligence unit (paragraph 58 line 22-25).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada such that the artificial intelligence unit used detected emotion to determine massage time as this would allow the unit to determine at what point a treatment should end.
In regards to claim 4, Inada in view of Reiner teaches the device of claim 1.

However, Reiner teaches wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed (paragraph 6 line 22-29 and paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed as taught by Reiner as it is known that audio stimulation may be used to adjust neurological states (Reiner: paragraph 6 line 22-23).
In regards to claim 6, Inada in view of Reiner teaches the device of claim 2 and Inada further discloses wherein a setting change may be a massage time of the massage currently being executed (paragraph 58 line 22-25).
While Inada does not explicitly link the setting change of massage time to the detected emotion, Inada teaches that detected emotion is used by the artificial intelligence unit to determine suitable treatment (paragraph 54 line 1-6) and that treatment time may be adjusted by the artificial intelligence unit (paragraph 58 line 22-25).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada such that the artificial intelligence unit used detected emotion to determine massage time as this would allow the unit to determine at what point a treatment should end.
In regards to claim 7, Inada in view of Reiner teaches the device of claim 2.
Inada does not teach wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed as taught by Reiner as it is known that audio stimulation may be used to adjust neurological states (Reiner: paragraph 6 line 22-23).
In regards to claim 8, Inada in view of Reiner teaches the device of claim 3.
Inada does not teach wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed.
However, Reiner teaches wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed (paragraph 6 line 22-29 and paragraph 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed as taught by Reiner as it is known that audio stimulation may be used to adjust neurological states (Reiner: paragraph 6 line 22-23).
In regards to claim 9, Inada in view of Reiner teaches the device of claim 6.
Inada does not teach wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inada wherein the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed as taught by Reiner as it is known that audio stimulation may be used to adjust neurological states (Reiner: paragraph 6 line 22-23).
In regards to claim 10, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein when if the emotion estimating portion estimates, based on the brain waves measured by the brain wave measuring device, that the person being treated is feeling pain or discontent (Reiner: ability to detect or measure satisfaction or degree of relaxation, paragraph 6 line 17-19 and 22, requires ability to detect when these states are not present; Inada: device directly queries user regarding pain or satisfaction, paragraph 32), the setting change that is in accordance with the emotion of the person being treated includes a setting change of a strength of the massage currently being executed (Inada: device alters massage when receives indication or pain or dissatisfaction, paragraph 32).
In regards to claim 11, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein when if the emotion estimating portion estimates, based on the brain waves measured by the brain wave measuring device, that the person being treated is feeling irritated (Reiner: EEG used to determine mental state such as irritability, paragraph 6 line 11-13), the setting change that is in accordance with the emotion of the person being treated includes a setting change of a changeover of type of massage operation currently being executed to next type of massage operation (Inada: controller may change treatment if detects that user is annoyed, paragraph 65).

In regards to claim 13, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein when if the emotion estimating portion estimates, based on the brain waves measured by the brain wave measuring device, that the person being treated is feeling fatigue (Reiner: paragraph 6 line 13; Inada: paragraph 54 line 22), the setting change that is in accordance with the emotion of the person being treated includes a setting change of a massaging time of the massage currently being executed (Inada: controller adjusts time based on signals received form patient, paragraph 58 line 22-25).
In regards to claim 14, Inada in view of Reiner teaches the device of claim 1 and the combination further teaches wherein when if the emotion estimating portion estimates, based on the brain waves measured by the brain wave measuring device, that the degree of relaxation that the person being treated is feeling decreased, the setting change that is in accordance with the emotion of the person being treated includes a setting change related to whether or not to play music with the massage currently being executed (Reiner: controller varies sound to optimize relaxed state of user, paragraph 21 and 28 and 31).
Response to Arguments
In regards to the arguments concerning independent claim 1, these arguments concern the amendments made to the claims and are addressed in the modified rejections entered above.

In regards to the arguments concerning the new claims, these are addressed in the new rejections entered above.
Conclusion
Art that has been made of record but not relied upon:
Kim (US 2017/0339484) teaches use of EEG signal to monitor emotion and use of music in response to detected mood.
Gu (US 2019/0160684) teaches a massage robot that uses speech synthesis and voice recognition to interact with the user.
Nielsen (US 2017/0173481) teaches a pain relief system which utilizes EEC electrodes for patient monitoring and may play music for the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            

/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785